Mr. Justice Creighton delivered the opinion of the court. This was a suit commenced before a justice of the peace of St. Clair county, by appellant against appellee, to recover a balance of $31.75, claimed by appellant to be due it from appellee upon a contract for a scholarship in the draftsmen’s course of instruction, in appellant’s correspondence schools, and for a drawing outfit. From the judgment rendered in the justice’s court the case was appealed to the Circuit Court, where it was. tried de novo, resulting in a verdict and judgment in favor of appellee. From this judgment appellant in due form prosecuted an appeal to this court, assigned errors upon the record, and filed abstract and brief in accordance with the requirements of the law and the rules of this court. Appellee has filed no brief, and has wholly failed to comply with the law and the rules of this court with respect thereto. The judgment of the Circuit Court is reversed under rule 27, and the cause remanded. Reversed and remanded.